Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-8, 17-21, 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 16, 2021.
Applicant's election with traverse of invention group I and species of a small molecule, erlotinib in particular, and  MAP kinase pathway, EGFR in particular for respective species  in the reply filed on March 16, 2021 is acknowledged.  The traversal is on the ground(s) that search of all the invention and species would have not been an undue burden. This is not found persuasive because the different inventions are independent and distinct each from the others for reasons set forth in the restriction requirements. Search of one of the invention would not be required for the search of the others. There would have been many independent searches required for search and examination of all the subject matters of the different inventions.
The requirement is still deemed proper and is therefore made FINAL.
On further consideration, Invention group I as set forth in prior restriction requirements is further restricted as the subject matter within invention group I containing following inventions or groups of invention which are not so linked as to form a single general inventive concept under PCT rule 13.1.
	Group IA, wherein the agent that modulating the activity of MAP kinase pathway signaling is a small molecule;

	Group IC, wherein the agent that modulating the activity of MAP kinase pathway signaling is a gene product;
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
	In instant case, small molecules, antibodies and gene products do not share a common structure, and they do not belong to a recognized class of chemical compounds in the art to which the invention pertains. 
	Since small molecules, antibodies and gene products are structurally unrelated, there would have been many separated searches required for examination of all the invention. Furthermore, many distinct issues related to patentability, such as enablement and written description issue, would have been particular concerns during the examination. Thus, search and examination of all the inventions would have been an undue burden. 
	Applicants’ election of small molecules, erlotinib in particular effectively elected invention group IA.
	The claims have been examined insofar as they read on elected invention and species.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “aneurysm,” and the claim also recites “aortic aneurysm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 36 recites the limitation “inhibitor expression …” in lines 1-2.   There is insufficient antecedent basis for this limitation in the claim. It appear to be an editorial error of “inhibitor of the expression…”

Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 36-37 and 39-40  are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 20100034806 A1, IDS), in view of  Holm et al. (“Noncanonical TGFβ .
Dietz et al. teach a method for treating a subject having or at risk of developing Marfan Syndrome or a Marfan-associated disease/condition comprising: administering to the subject an effective amount of an agent that modulates the activity of TGFβ. In one embodiment, the disease/condition is the disease or disorder is an aneurysm, particularly, an aortic aneurysm. See, particularly, the abstract, paragraphs [0011-[0013], [0018], [0028]. In one embodiments, the agent is a TGFβ antagonist, see, paragraph [0016]. In another embodiment, the agent is an angiotensin receptor antagonist, such as losartan. See, paragraph [0023]. 
Dietz et al. do not teach expressly treating a subject having or at risk of developing Marfan syndrome or a Marfan-associated condition, such as aortic aneurysm buy administering to the subject an inhibitor of MAPK pathway signaling and/or expression, function or activity of epidermal growth factor receptor, thereby treating the subject.
However, Holm reveals that TGF beta signaling including the MAPK-ERK pathway drives the aortic aneurysm progression associated with Marfan syndrome. See, the abstract; figure la; page 258, column 2, paragraph 1.
Obama et al. teach that Angiotensin II (Ang II) has been implicated in the development of abdominal aortic aneurysm (AAA). In vascular smooth muscle cells (VSMC), Ang II activates epidermal growth factor receptor (EGFR) mediating growth promotion. Obama et al. rationalized that inhibition of EGFR would prevent Ang II-dependent AAA. Obama et al. discloses that EGFR inhibitor erlotinib has been found to inhibit the development of abdominal aortic aneurysm The introduction section at page 559 bridging to page 560, figure 1 at page 561, and the result section at page 562 bridging to age 563. Takayama et al. teach that abdominal aortic aneurysm, is one of the aortic aneurysm found in Patients having Marfan syndrome. See, particularly. the abstract.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use EGFR antagonist, such as erlotinib, for treating a subject having or at risk of developing Marfan syndrome or a Marfan-associated condition, such as aortic aneurysm, including abdominal aortic aneurysm 
A person of ordinary skill in the art would have been motivated to use EGFR antagonist, such as erlotinib, for treating a subject having or at risk of developing Marfan syndrome or a Marfan-associated condition, such as aortic aneurysm, including abdominal aortic aneurysm because EGFR activation has been known to be involved in the development of aortic aneurysm, particularly abdominal aortic aneurysm and abdominal aortic aneurysm has been known as a symptoms of Marfan syndrome. Further, erlotinib has been found to inhibit the development of abdominal aortic aneurysm and reduce the rate of lethality from the aortic dissection. As to claim 40, reciting the further employment of TGFβ inhibitor, note, it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven. 
Claims 1, 9-11, 36-37 and 39-40  are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 20100034806 A1, IDS), in view of  Holm et al. (“Noncanonical TGFβ signaling contributes to Aortic aneurysm progression in Marfan Syndrome Mice, Sciences, 2011, Vol. 322, pp 358-361 IDS), Doyle (“Elucidation of the pathogenesis of TGF-beta-vasculopathies identifies novel therapeutic strategies,” A dissertation submitted to John Hopkins University, 2015. https://jscholarship.library.jhu.edu/bitstream/handle/1774.2/60604/DOYLE-DISSERTATION-2015.pdf?sequence=1&isAllowed=y#page=148 ), Obama et al. (“Epidermal growth factor receptor inhibitor protect against abdominal aortic aneurysm in an mouse model,” Clinical Sciences, 2015, Vol. 128, No. 9, pp 559-565), and in further view of Takayama et al. (“True abdominal aortic aneurysm in Marfan syndrome,” J. Vascular Surgery, 2008, Vol. 49, No. 5, pp 1162-1165.).
Dietz et al. teach a method for treating a subject having or at risk of developing Marfan Syndrome or a Marfan-associated disease/condition comprising: administering to the subject an effective amount of an agent that modulates the activity of TGFβ. In one embodiment, the disease/condition is the disease or disorder is an aneurysm, particularly, an aortic aneurysm. See, particularly, the abstract, paragraphs [0011-[0013], [0018], [0028]. In one embodiments, the agent is a TGFβ antagonist, see, paragraphs [0016]. In another embodiment, the agent is an angiotensin receptor antagonist, such as losartan. See, paragraph [0023]. 
Dietz et al. do not teach expressly treating a subject having or at risk of developing Marfan syndrome or a Marfan-associated condition, such as aortic aneurysm buy administering to the subject an inhibitor of MAPK pathway signaling and/or expression, function or activity of epidermal growth factor receptor, thereby treating the subject.
However, Holm reveals that TGF beta signaling including the MAPK-ERK pathway drives the aortic aneurysm progression associated with Marfan syndrome. See, the abstract; figure la; page 258, column 2, paragraph 1.
 Doyle discloses that Marfan syndrome (MFS) is one of several related disorders that is driven by increased TGFβ signaling. While TGFβ can stimulate both canonical (Smad2/3) and noncanonical (MAPK; ERK, JNK, p38) cascades, this work has identified a novel and critical role for ERK1/2 activation in aortic aneurysm pathogenesis in Marfan mice, while inhibition of ERK1/2 activation represents a novel therapeutic strategy for the disorder. Angiotensin II influences aortic growth in Marfan mice. This has direct clinical relevance, as the relative therapeutic merits of selective AT1R blockade using losartan versus inhibition of signaling through both receptors using the ACE inhibitor enalapril remained unknown. See, the abstract. Doyle further reveals that 
“Interestingly, screening of patients with inherited thoracic aortic aneurysms led to the recent identification of a missense mutation (R373H) in MMP17 
Doyle showed that significant increase in EGFR activation in Marfan mice, and significant rescue of aortic root growth has been achieved by erlotinib in Marfan mice. See, the figures at page 161.
Obama et al. teach that Angiotensin II (Ang II) has been implicated in the development of abdominal aortic aneurysm (AAA). In vascular smooth muscle cells (VSMC), Ang II activates epidermal growth factor receptor (EGFR) mediating growth promotion. Obama et al. rationalized that inhibition of EGFR would prevent Ang II-dependent AAA. Obama et al. discloses that EGFR inhibitor erlotinib has been found to inhibit the development of abdominal aortic aneurysm and reduce the rate of lethality from aortic dissection in these mice. See, the abstract. The introduction section at page 559 bridging to page 560, figure 1 at page 561, and the result section at page 562 bridging to age 563. Takayama et al. teach that abdominal aortic aneurysm, is one of the aortic aneurysm found in Patients having Marfan syndrome. See, particularly. the abstract.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use EGFR antagonist, such as erlotinib, for treating a subject having or at risk of developing Marfan syndrome or a Marfan-associated condition, such as aortic aneurysm, including abdominal aortic aneurysm 
A person of ordinary skill in the art would have been motivated to use EGFR antagonist, such as erlotinib, for treating a subject having or at risk of developing Marfan syndrome or a Marfan-associated condition, such as aortic aneurysm, including abdominal aortic aneurysm because EGFR activation has been known to be involved in the development of aortic aneurysm, particularly abdominal aortic aneurysm and abdominal aortic aneurysm has been known as a symptoms of Marfan syndrome. Further, erlotinib has been found to inhibit the development of abdominal aortic aneurysm and reduce the rate of lethality from the aortic dissection. Furthermore, it has been known that significant increase in EGFR activation in Marfan mice, and significant In re Kerkhoven, 205 USPQ 1069. In instant case, since TGFβ inhibitor (antagonist) has been known for treating or preventing condition/disease associated with Marfan syndrome. Thus, the further employment of TGFβ inhibitor with the EGFR inhibitor would have been obvious. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627